PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Patent No. 8,478,758
Issue Date:  July 02, 2013
Application No. 13/486,566
Filed: June 01, 2012
For: CONTENT MANAGEMENT AND DELIVERY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the renewed petition under 37 CFR 1.378(b), filed July 02, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A maintenance fee payment is required in a patent at 7.5 years, from the date of issuance. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. The petition lacks items (1).

Regarding item (1): The statement of unintentional delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Since the petition was not properly signed, the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition (Form PTO/SB/66), signed by a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Telephone inquiries should be directed to the undersigned at (571) 272-4231.  

  
/Michelle R. Eason/     
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).